Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
2. Claims 1, 13, 14, 15, 16, 17, 18, 19, 26, 36, 47 have been amended. Claims 2-12, 27-35, 37-46, 48-56, 58, 61 have been canceled. 
	Claims 1, 13-26, 36, 47, 57, 59, 60 are under consideration.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 1, 13-26, 36, 47, 57, 59, 60 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the claims have been amended to exclude sequences for which corresponding paired light sequence is not provided.
In view of applicant’s amendments, the rejection is withdrawn.

4. To reiterate as indicated in Item #7 of the Final Rejection issued 11/12/2021, in addition to those recited in Item #7 of the Non-Final Rejection issued 4/29/2021 (VACV-301, VACV-249, MPXV-72, MPXV-26, VACV-22, VACV-283), the instant claims are also allowable as to clone-paired heavy and light chain CDR sequences for antibodies VACV-8, VACV-56, VACV-66, VACV-77, VACV-116, VACV-117, VACV-128, VACV-136, VACV-138, VACV-168, VACV-159, VACV-199, VACV-228, VACV-230, VACV-304, VACV-1, VACV-59, VACV-151, VACV-282, VACV-80, VACV-314, VACV- 315, VACV-33, VACV-34, VACV-154, VACV-300, VACV-302, VACV-303, VACV-309, VACV-312, VACV-313, VACV-318, VACV-308, VACV-305, VACV-306, VACV-307, VACV-311, VACV-316, VACV-310, MPXV-27, MPXV-30, MPXV-40, MPXV-61, MPXV-96, MPXV-2, MPXV-12, MPXV-13, MPXV-25, MPXV-38, MPXV-43, MPXV-66, MPXV-70, MPXV-92, MPXV-39, MPXV-51, MPXV-56, MPXV-91, MPXV-29, MPXV-76, MPXV-79, MPXV-74, MPXV-83, MPXV-87, MPXV-10, MPXV-31, MPXV-53, MPXV-71, MPXV-97, MPXV-9, MPXV-41, MPXV-49, MPXV-28, MPXV-42, MPXV-45, MPXV-82, MPXV-86, MPXV-88, MPXV-98. 

Ex parte Quayle
5. This application is in condition for allowance except for the following formal matters:

Claim Objections
6. (new objection, necessitated by amendment) Claims 1, 13, 14, 15, 16, 17, 18, 19, 26, 36, 47 are objected to because of the following informalities:
The instant claim language of claims 1, 13, 14, 15, 16, 17, 18, 19, 26, 36, 47 is not in a format suitable or legible for presentation and/or printing in the format (two column, single spaced) of U.S. Patents. The instant recitations including separate, sometimes multiple, columns and amino acid sequences would produce run on numbers, components and amino acid sequences that would not be legible or understandable in claim language. The claims should recite the antibodies or fragments by name and/or SEQ ID NOs: consistent with the withdrawn rejections as well as tables as supported in the instant specification and in a format suitable or legible for presentation and/or printing in the format of U.S. Patents (See also MPEP 608.01(i)-(m)).
As a possible suggestion for example, claim 1 should recite language such as “… antibody or antibody fragment having clone-paired heavy and light chain CDR sequences selected from the group consisting of VACV-8 (SEQ ID NOs: 358-360 and SEQ ID NOs: 625-627), VACV-56 (SEQ ID NOs: 361-363 and SEQ ID NOs: 628-630), … MPXV-98 (SEQ ID NOs: 622-624 and SEQ ID NOs: 879-881). 
Appropriate correction is required.

Conclusion
7. Claims 20-25, 57, 59, 60 are further objected to for depending on objected claims. Thus claims 1, 13-26, 36, 47, 57, 59, 60 are objected to.
8. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648